UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2011 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Florida 000-21329 65-0655973 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 599 9th Street North, Suite 101 Naples, FL 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 12, 2011, TIB Financial Corp. (Nasdaq: TIBB) issued a press release announcing its financial results for the quarterly period ended March 31, 2011. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Pursuant to General Instruction B.2 of the Current Report on Form 8-K, the information in this Current Report on Form 8-K, including the press release appearing in Exhibit 99.1, is furnished and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. Furthermore, the information in this Current Report on Form 8-K, including the press release appearing in Exhibit 99.1, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Document Exhibit 99.1 Press release dated May 12, 2011 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2011 TIB FINANCIAL CORP. By: /s/ Christopher G. Marshall Christopher G. Marshall Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description of Document Exhibit 99.1 Press release dated May 12, 2011
